Case 5:15-cv-01871-GW-DFM Document 71 Filed 03/23/21 Page 1 of 1 Page ID #:1755




                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



  KYLE EVERETT LEMMONS,                     Case No. ED CV 15-01871-GW (DFM)

              Petitioner,                   Order Accepting Report and
                                            Recommendation of United States
                 v.                         Magistrate Judge

  TERRI GONZALEZ, Warden,

              Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. No objections to the Report and Recommendation
  were filed, and the deadline for filing objections has passed. The Court accepts
  the report, findings, and recommendations of the Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered denying the
  Petition.


  Date: March 23, 2021                        ___________________________
                                              GEORGE H. WU
                                              United States District Judge
